      Case 4:20-cv-01303-P Document 1 Filed 12/07/20               Page 1 of 5 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

RAMEY STEVENS,                                   §
                                                 §
         Plaintiff,                              §
                                                 §
v.                                               §           CIVIL ACTION NO. 4:20-cv-1303
                                                 §
GREAT SOUTHWESTERN                               §
CONSTRUCTION, INC.                               §
                                                 §
         Defendant.                              §

                             PLAINTIFF’S ORIGINAL COMPLAINT

                                                 I.

                                       INTRODUCTION

         Plaintiff Ramey Stevens (“Plaintiff”) files this Original Complaint against Defendant

Great Southwestern Construction, Inc. (“Defendant”).

                                                II.

                                            PARTIES

         1.     Plaintiff is an individual and a citizen of Wood County, Texas.

         2.     Defendant is a corporation organized under the laws of the state of Colorado with

its principal place of business located at 1100 Topeka Way, Castle Rock, CO 80104. Defendant

may be served with process, including summons and a copy of this lawsuit, by serving its

Registered Agent, CT Corporation System, at 1999 Bryan Street, Suite 900, Dallas, Texas

75201.




Plaintiff’s Original Complaint                                                             Page 1
      Case 4:20-cv-01303-P Document 1 Filed 12/07/20                Page 2 of 5 PageID 2



                                                 III.

                                         JURISDICTION

        3.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 because

Plaintiff asserts a claim arising under federal law.

                                                 IV.

                                              VENUE

        4.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to the claim occurred in Tarrant County.

        5.      Tarrant County lies within the Fort Worth Division of the Northern District of

Texas, as set forth in 28 U.S.C. § 124(a)(1)/124(c)(3).

                                                 V.

                                    BACKGROUND FACTS

        6.      Plaintiff worked as an Operator for Defendant from November 28, 2018 until

August 28, 2020. Plaintiff was injured at work on May 5, 2020 and placed on light duty for 60

days. After that 60 days on light duty, Plaintiff was sent home allegedly because Defendant

could no longer accommodate his restrictions from the injury.

        7.      Plaintiff requested 12 weeks of FMLA leave beginning July 6, 2020. Defendant

determined that Plaintiff was eligible for FMLA leave, and Plaintiff returned the required FMLA

paperwork to Defendant.

        8.      Plaintiff’s physician placed restrictions on his ability to work; however, according

to Defendant’s Job Analysis, those restrictions could have been accommodated. In fact, the

foreman of Plaintiff’s crew, Plaintiff’s direct supervisor, wanted to accommodate his restrictions




Plaintiff’s Original Complaint                                                                Page 2
      Case 4:20-cv-01303-P Document 1 Filed 12/07/20                Page 3 of 5 PageID 3



and assigned him work according to the restrictions. Defendant refused to allow the foreman to

assign Plaintiff a light duty position available within the foreman’s crew.

        9.      Defendant’s Vice President said he did not want animosity within the crew

because of Plaintiff’s accommodations. Instead of accommodating Plaintiff’s disability,

Defendant accommodated the feelings of Plaintiff’s co-workers. However, Plaintiff has known

the foreman for more than 40 years, so there would be no reason for animosity because the crew

was understanding of Plaintiff’s restrictions, and the foreman had already expressed his

willingness to accommodate Plaintiff.

        10.     Plaintiff was terminated on August 28, 2020 during Plaintiff’s FMLA leave.

Defendant told Plaintiff he was terminated because they did not have enough work for Plaintiff.

That reason was untrue because Plaintiff was replaced after his termination by someone with no

experience, and the company is still hiring for the Operator position.

                                                VI.

                                     CAUSES OF ACTION

A.      Second Cause of Action—FMLA Discrimination

        11.     Plaintiff incorporates each of the foregoing paragraphs.

        12.     Defendant terminated Plaintiff’s employment while he was on leave that should

have been covered by the Family and Medical Leave Act.

        13.     Defendant’s actions violated 29 U.S.C. § 2615.

                                               VII.

                                           DAMAGES

        14.     Plaintiff incorporates each of the foregoing paragraphs.




Plaintiff’s Original Complaint                                                           Page 3
      Case 4:20-cv-01303-P Document 1 Filed 12/07/20                   Page 4 of 5 PageID 4



        15.     Defendant’s actions violated 29 U.S.C. § 2615, which, pursuant to 29 U.S.C. §

2617, entitles Plaintiff to recover from Defendant any wages, salary, employment benefits, or

other compensation denied or lost.

        16.     Plaintiff is entitled to recover liquidated damages from Defendant, equal to the

amount awarded to Plaintiff as wages, salary, employment benefits, or other compensation

denied or lost, pursuant to 29 U.S.C. § 2617(a)(1)(iii).

        17.     Plaintiff seeks all damages available to him under federal law.

                                                VIII.

                                 ATTORNEYS’ FEES AND COSTS

        18.     Plaintiff incorporates each of the foregoing paragraphs.

        19.     Plaintiff retained the services of undersigned counsel to prosecute his claims.

        20.     Pursuant to 29 U.S.C. § 2617(a)(3), Plaintiff is entitled to recover a reasonable

attorneys’ fee from Defendant, including reasonable expert fees and costs.

                                                 IX.

                                         JURY DEMAND

        21.     Plaintiff demands a trial by jury.

                                                     X.

                                  CONCLUSION AND PRAYER

        22.     Plaintiff respectfully requests that Defendant be cited to appear and answer, and

that upon final trial of this matter, the Court enter judgment awarding Plaintiff:

                A.       Wages, salary, employment benefits, or other compensation denied
                         or lost as determined by the jury;

                B.       Liquidated damages equal to the amount determined by the jury in
                         subsection (A) above;

                C.       Reasonable attorneys’ fees and expert fees;


Plaintiff’s Original Complaint                                                                Page 4
      Case 4:20-cv-01303-P Document 1 Filed 12/07/20                  Page 5 of 5 PageID 5



                D.       Courts costs;

                E.       Pre-judgment and post-judgment interest at the rate set by law; and

                F.       All legal or equitable relief this Court deems proper.


                                                Respectfully submitted,

                                                /s/ Jamie J. Gilmore
                                                Jamie J. Gilmore
                                                State Bar No. 24045262
                                                jgilmore@galyen.com
                                                Brittney L. Thompson
                                                State Bar No. 24104618
                                                bthompson@galyen.com
                                                BAILEY & GALYEN
                                                1300 Summit Avenue, Suite 650
                                                Fort Worth, Texas 76102
                                                Telephone: 817-276-6000
                                                Facsimile: 817-276-6010
                                                ATTORNEYS FOR PLAINTIFF




Plaintiff’s Original Complaint                                                                 Page 5
